Dismissed and Memorandum Opinion filed July 23, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00475-CR

                  RENE ORLANDO CASALLAS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1291121

               MEMORANDUM                        OPINION
      Appellant entered a guilty plea to aggravated sexual assault of a child under
the age of fourteen. In accordance with the terms of a plea bargain agreement with
the State, on February 28, 2012, the trial court deferred a finding of guilt, placed
appellant on community supervision for eight years, and assessed a $100 fine. The
State subsequently moved to adjudicate appellant’s guilt. Appellant signed a
stipulation of evidence and entered a plea of true to the allegations in the motion.
As part of his agreement with the State, appellant signed a written waiver of his
right to appeal. The trial court signed a judgment adjudicating appellant’s guilt
and, on May 8, 2013, sentenced him to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a pro se notice of appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that the defendant has no right to appeal. See Tex. R. App.
P. 25.2(a)(2). The trial court’s certification is included in the record on appeal. See
Tex. R. App. P. 25.2(d). The record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2